i          i        i                                                                               i       i        i




                                     MEMORANDUM OPINION

                                              No. 04-07-00468-CV

                                      Sondra L. GROHMAN-KAHLIG,
                                                 Appellant

                                                          v.

                                            Clarence J. KAHLIG, II,
                                                   Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CI-13102
                           Honorable John D. Gabriel, Jr., Judge Presiding

                          OPINION ON APPELLEES’ MOTION FOR REHEARING 1

Opinion by:       Alma L. López, Chief Justice

Sitting:          Alma L. López, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 17, 2008

APPELLEES’ MOTION FOR REHEARING DENIED




           1
          … The style of the trial court’s judgment is the style this court uses for its opinions. The appellees in this
appeal include Clarence J. Kahlig, II and North Park Lincoln Mercury and Kahlig Enterprises in their various business
forms, including North Park Lincoln-Mercury, Inc., North Park Lincoln-Mercury, Ltd., North Park Holding, L.L.P.,
North Park LM, L.L.C., Kahlig Enterprises, Inc., Kahlig Motor, Ltd., Kahlig Motor Holding, L.L.P., and Kahlig Motor
Management, L.L.C.
                                                                                        04-07-00468-CV

       In their motion for rehearing, appellees contend that this court erred in reversing the entities’

attorney’s fee award “without addressing the [entities’] independent right to attorney’s fees under

the Declaratory Judgments Act.” In a declaratory judgment action, attorney’s fees may be awarded

as are “equitable and just.” TEX . CIV . PRAC. & REM . CODE ANN . § 37.009 (Vernon 2008). The trial

court in this case considered its award of attorney’s fees in the context of declaring that Kahlig was

permitted to unilaterally determine the business form of the entities. Although we agree that an

award of attorney’s fees in a declaratory judgment action is not limited to a prevailing party, see In

re Ray Ellison Grandchildren Trust, 261 S.W.3d 111, 126-27 (Tex. App.—San Antonio 2008, pet.

denied), we cannot predict whether the trial court would have exercised its discretion in awarding

attorney’s fees in the same manner had it ruled differently on the merits of the declaratory relief

claim. Therefore, because we reverse the portion of the trial court’s judgment granting the

declaratory relief, we also reverse the award of attorney’s fees and remand the cause to determine,

in part, “what award of attorney’s fees, if any, is equitable and just in light of our holdings.” Board

of Medical Examiners v. Nzedu, 228 S.W.3d 264, 276 (Tex. App.—Austin 2007, pet. denied); see

also Gore v. Scotland Golf, Inc., No. 04-03-00143-CV, 2003 WL 22238916, at *4 (Tex. App.—San

Antonio Oct. 1, 2003, no pet.) (mem.op.) (reversing attorney’s fees to enable trial court to reconsider

fees on remand where trial court’s order granting relief was reversed). Appellees’ motion for

rehearing is denied.

                                                        Alma L. López, Chief Justice




                                                  -2-